Title: To Benjamin Franklin from Jonathan Loring Austin, 10 June 1779
From: Austin, Jonathan Loring
To: Franklin, Benjamin


Sir,
Boston 10th June 1779
I cannot omit the present favorable Opportunity by Capt Thompson, who proposes going himself to Paris, to return your Excellency my most sincere Thanks, for the many Civilities you were pleased to honor me with while in France— The important News I had the Honor of carrying to Passy, which operated so favorably for our Country, the Disposition of all Ranks of People, their Attachment to our Cause, added to the Confidence reposed in me by the Commissioners, in employing me so near their Persons, render’d my Stay in France very agreeable. Had not some particular Business calld me to Holland, from whence I expected to get to my native Country in eight or ten Weeks, I should have thought myself happy to have continued for some time in the same Situation—
Soon after my Arrival at Amsterdam, finding I should be obliged to come to this Continent by the way of St Eustatia, what you was pleased to mention to me at Passy immediately occur’d “that I should find this Rout very tedious & disagreeable,” my Inclination was to return once more to France, & enter upon the same Employment agreeable to Mr Adams’s Invitation, but the Trouble & Expence of getting myself & Baggage back discouraged me; I had Reason however, after embarking to wish these Discouragements had not prevented it, a Detention of 50 days in the Texel, followed with a passage of 45 brought it to the 20th Feby before I landed at St Eustatia, the middle of April I got to Virginia & it was the 29th Ulto. when I arrived in this Town—
The Letters you were pleased to honor me with for your Friends (as I expected to make some Stay at ’Statia) I forwarded to the Continent by a fast sailing Vessel enclosing them to the president of Congress, this Vessel was unfortunately taken or lost as she has not been heard of—
For public News I beg Leave to refer your Excellency to the Papers I have the Honor to forward to Mr. Adams by this Opportunity. The Depreciation of our Currency may possibly make our Enemies exult that its Credit will soon be ruined, but if they consider our Situation & the Difficulties we struggled with when this Contest commenc’d, Difficulties infinitely more formidable than any that have since occur’d, it will damp their Joy— The Spirit which first animated our Countrymen in this glorious Opposition, still exists, & as our Armies are respectable, & we shall never I hope be destitute of a sufficient Force to exclude from this Continent, every cruel hostile Invader;— in this America appears unanimous—
I am so well pleased with the Climate of France, & have so great an Inclination to make myself Master of the Language, that I should be enduced to take another Voyage, provided I could meet with proper Encouragement to under take it—should your Excellency think my small Abilities would be in any Respects serviceable to my Country in some vacant Employment, your Remembrance of me would be thankfully noticed, & any Intimations to Congress gratefully acknowledged— With my kindest regards to Mr Franklin (with whom I should be glad to correspond in French)— I am with all Respect Your Excellency’s most Obedient & very humble Servant
Jon Loring Austin
My Father begs leave to present you his best compliments.His Excellency Dr. Franklin
 
Notation: J. L. Austin June 10. 79
